Citation Nr: 0024392	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-01 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance policy.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1944 to 
August 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 administrative 
decision of a Regional Office and Insurance Center (IC) of 
the Department of Veterans Affairs (VA), which determined 
that the appellant was not among the beneficiaries of the 
veteran's National Service Life Insurance policy (insurance 
policy).  She filed a timely notice of disagreement, 
initiating this appeal.  

This appeal was initially presented to the Board in June 
1999, at which time it was remanded for additional procedural 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  Prior to his death, the veteran named M.B. as the sole 
principal beneficiary of his National Service Life Insurance 
policy.  No contingent beneficiaries were named.  The 
appellant was not listed among the veteran's insurance policy 
beneficiaries.  

2.  The veteran had testamentary capacity on April 8, 1997, 
to execute a change to the designated beneficiaries of his 
National Service Life Insurance policy.  


CONCLUSION OF LAW

The appellant is not the beneficiary of the veteran's 
National Service Life Insurance policy.  38 U.S.C.A. § 1917 
(West 1991);  38 C.F.R. §§ 3.355, 8.22 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran passed away on May [redacted], 1997, according to his 
death certificate.  His immediate cause of death was 
bilateral acute bronchopneumonia, due to dilated congestive 
cardiomyopathy.  At the time of his death, the veteran had in 
effect a National Service Life Insurance policy.  

In the most recent designation of beneficiary form of record, 
dated April 8, 1997, the veteran named M.B. as his 
beneficiary.  Her relationship to the veteran was listed as 
"friend."  Under the remarks section, it was noted that 
M.B. was "a very nice lady, take care of me for the past 18 
years."  

In the previous designation of beneficiary form of record, 
dated December 1978, the veteran selected his wife at the 
time, the appellant, as the sole principal beneficiary, with 
his daughter, P.A.N., as the sole contingent beneficiary.  

In May 1997, the appellant, the veteran's ex-wife, filed a 
claim seeking entitlement to the proceeds of the veteran's 
insurance policy.  

In May 1997, M.B. filed a claim seeking entitlement to the 
proceeds of the veteran's insurance policy.  

In June 1997, M.B. wrote that the veteran had lived with her 
for the last 18 years.  She stated that she was named as a 
beneficiary at the VA medical center in San Antonio in 
January 1997.  She also indicated  that she and the veteran 
had joint bank accounts and a PO box with the same name, and 
she was with the veteran when his health began to decline.  
The veteran was divorced from the appellant.  

In June 1997, the appellant wrote a letter to the RO, stating 
the veteran left a message on her answering machine in April 
1997 in which he sounded strange and disoriented.  She stated 
that she and her daughter visited the veteran in the hospital 
on that same month and he was hooked up to oxygen, lapsing in 
and out of consciousness.  He was transferred to the VA 
hospital a few days later.  With her letter, the appellant 
also enclosed several writing samples of the veteran's 
signature, alleging that the signature on the April 1997 
beneficiary designation form was not the veteran's.  

In a July 1997 letter, M.B. wrote that the veteran was taking 
several prescribed medications which affected his motor 
functions, including his handwriting.  She enclosed several 
documents from March and April 1997 which had the veteran's 
signature on them.  

In August 1997, E.H. responded to a number of questions posed 
by the VA regarding the April 1997 change of beneficiary form 
which listed her as a witness.  She wrote that she had been 
the veteran's landlord, and that he asked her to witness the 
designation.  She saw the veteran sign the form while in a 
hospital in St. John's.  M.B. completed the form for the 
veteran.  At the time, the veteran appeared alert and lucid 
as to his surroundings, was clear as to the person named as 
beneficiary, and appeared to be acting of his own free will.  
He did not appear to be intoxicated or acting under the 
influence of any medication or drugs.  She wrote that the 
veteran did not indicate why he was making the change.

In an August 1997 letter, Dr. P.L. wrote that he was the 
veteran's attending physician in January 1997 when he was a 
resident in a nursing home in Brownsville, Texas.  While the 
veteran was under his care, he observed that the disease 
states the veteran had and medications that were prescribed 
had discernible effects on the veteran's motor functions, 
including his handwriting.  It was therefore not surprising 
that the veteran's signature was altered somewhat from his 
signature of even several months ago.  

According to his August 1997 letter, Dr. M.S. was the 
veteran's attending VA physician from March to April 1997.  
He observed the effects of medication on the veteran's motor 
functions, including his handwriting.  He also wrote that he 
observed the care and attention provided by M.B.  It was his 
opinion that the signature in question was indeed the 
veteran's, but had been somewhat altered from previous 
samples due to the medications he was taking at that time.  

In October 1997, L.A., a registered nurse at the VA Medical 
Center in Los Angeles wrote that while the veteran was 
receiving treatment at the VA Medical Center, M.B. was 
instrumental in helping the veteran.  She tended to the 
forms, including requests for direct care at home, that are 
part of the routine associated with a veteran undergoing 
treatment.  

The IC requested an opinion in October 1997 from the VA's 
Office of Inspector General as to whether the insured 
authored the signature on the April 1997 VA Form 29-336.  In 
February 1998, an examiner from the VA's Inspector General, 
Office of Investigation, replied, opining that that based 
upon examinations of the veteran's known signatures, the 
illegible signature appearing on the April 1997 VA Form 29-
336 did not provide a basis for an opinion as to authorship 
of the signature.  The examiner commented that there were a 
wide range of variation of the signatures of the veteran.  
The examiner also noted the August 1997 letter from Dr. M.T. 
which stated that the questioned signature was somewhat 
altered from previous samples of the veteran's signatures due 
to the medication he was taking at the time.  

In April 1998, C.M., a notary public wrote that she notarized 
a power of attorney and durable power of attorney for health 
for the veteran on April 17, 1997.  She wrote that under 
California law she was required to determine whether the 
party executing any document was incompetent to sign.  She 
wrote that if she determined that a party was not competent 
to sign or if there was the possibility that a document was 
being signed under duress, she could not according to law, 
notarize the document.  

In April 1998, Dr. M.S. wrote that the veteran was under his 
care for a heart condition and pneumonia, and was on 
medication, but that this did not interfere in any way with 
his mental capacity to understand or to enter into any 
legally binding document.  

In April 1998, the veteran's medical reports were received 
from St. John's Hospital and Health Center from March and 
April 1997.  Upon admission to the hospital, he was described 
as alert and fully oriented.  Among his hospital records is a 
report of an April 1997 neurological consultation in which 
the veteran displayed some confusion and difficulty giving 
his personal history; however, he was able to answer some 
questions and follow some commands.  The examiner summarized 
by stating that the veteran's cognitive status "may be 
abnormal" and he may have "an underlying dementing 
process."  His cognitive impairment could also be the result 
of a possible stroke and/or a history of alcohol abuse.  

In April 1998, a nurse from the Duhaney Home Health Care, 
Inc. wrote that they had provided care to the veteran from 
February to April 1997, and that the veteran was at all times 
of sound mind, and was alert, oriented, and verbally 
responsive without any adverse mental changes due to the 
prescribed medication or treatment.  

In a June 1998 written statement, Dr. N.Y. indicated that he 
saw the veteran during an April 1997 cardiac consultation.  
He wrote that the veteran was very ill with breathing 
difficulty and rhythm disturbance, but was mentally alert and 
well-oriented, and gave a competent history of his medical 
problems.  

The IC considered the evidence of record and issued an 
October 1998 determination that the April 1997 change of 
beneficiary was valid, and M.B. was the rightful beneficiary 
of the veteran's insurance policy.  The appellant responded 
with a November 1998 notice of disagreement, initiating this 
appeal.  A January 1999 statement of the case was sent to all 
interested parties.  

In the appellant's February 1999 Substantive Appeal, she 
questioned the validity of the veteran's signature on the 
April 1997 change of beneficiary form, and suggested that it 
was signed under undue influence.  She also submitted a 
number of forms bearing the veteran's signature.  

VA treatment records were also obtained in the course of this 
appeal.  A VA treatment notation dated in March 1997 noted 
that the veteran was confused as to place and time; however, 
he felt better the next day and was described as mentally 
competent by the attending physician.  He was discharged from 
the VA medical center that same day, but the discharge form 
is marked "unable to sign" in the place for the veteran's 
signature; no other reason is given to explain the fact the 
veteran did not sign the form.  

This appeal was originally presented to the Board in June 
1999, at which time it was remanded for additional procedural 
development.  

Additional evidence, including VA medical treatment records 
from January and February 1997, were obtained and considered.  
The IC continued the prior denial of the appellant's claim, 
and the appeal was returned to the Board.  

Analysis

A National Service Life Insurance policy is a contract 
between the veteran and the Federal Government which assigns 
legally binding duties and responsibilities to each party.  
The veteran, as the insured party, possesses the right to 
designate the beneficiary or beneficiaries of the policy, and 
at all times enjoys the right to change the beneficiary or 
beneficiaries without the consent of such beneficiary or 
beneficiaries.  38 U.S.C.A. § 1917 (West 1991); 38 C.F.R. 
§ 8.22 (1999).

As the insurer, the Federal Government promises to pay the 
proceeds of the National Service Life Insurance policy to 
whomsoever the veteran designates as the beneficiary or 
beneficiaries of the policy proceeds.  Should questions arise 
regarding the proper beneficiaries of National Service Life 
Insurance policies federal law rather than state law governs.  
Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) (citing 
United States v. Donall, 466 F.2d 1246, 1247 (6th Cir. 1972); 
Taylor v. United States, 113 F.Supp. 143, 147 (W.D. Ark. 
1953)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997).  

At the time of the veteran's death, the most recent 
designation of beneficiaries form of record was one 
apparently signed by him and dated by another party on April 
8, 1997.  This designation of beneficiary, which was received 
by the VA on April 18, 1997, awarded to M.B. all proceeds of 
the insurance policy.  Prior to the April 1997 change of 
beneficiary, a December 1978 designation of beneficiary form 
named the appellant as the sole principal beneficiary of the 
veteran's insurance policy.  

Among the appellant's contentions, she challenges the 
veteran's testamentary capacity at the time he signed the 
April 1997 beneficiary designation form.  Testamentary 
capacity is that degree of mental capacity necessary to 
enable a person to perform a testamentary act.  In other 
words, testamentary capacity requires that the testator 
reasonably comprehend the nature and significance of his act; 
that is, the subject and extent of his disposition, 
recognition of the object of his bounty, and appreciation of 
the consequence of his act, uninfluenced by any material 
delusion as to the property or persons involved.  Lack of 
testamentary capacity should not be confused with insanity or 
mental incompetence.  An insane person might have a lucid 
interval during which he would possess testamentary capacity.  
In determining whether a veteran had testamentary capacity, 
all facts of record should be considered with emphasis being 
placed on those facts bearing upon the veteran's mental 
condition at the time or nearest the time he or she executed 
the designation or change of beneficiary.  Both lay and 
medical evidence should be considered.  In addition, there is 
a rebuttable presumption that every testator possessed 
testamentary capacity.  Reasonable doubts should, therefore, 
be resolved in favor of testamentary capacity.  38 C.F.R. 
§ 3.355 (1999).  

In the present case, numerous statements have been offered 
regarding the veteran's testamentary capacity on April 8, 
1997.  Overall, the totality of the evidence demonstrates 
that the veteran had testamentary capacity on that date to 
execute a valid change of his insurance policy's 
beneficiaries.  Thus, for the reasons to be discussed below, 
the veteran's April 1997 designation of beneficiaries form is 
accepted by the Board as valid, and the appellant's claim 
must be denied.  

As an initial matter, the veteran's medical records and death 
certificate reveal that he had a number of cardiovascular and 
respiratory disabilities; no formal diagnosis of a 
psychiatric disability was given.  None of the veteran's 
terminal diagnoses suggests an inherent lack of testamentary 
capacity on April 8, 1997.  

The appellant has alleged that when she visited the veteran 
in the hospital in April 1997, he was lapsing in and out of 
consciousness, and had previously left a message on her 
answering machine in which he sounded "strange and 
disoriented."  M.B. has stated that she was with the veteran 
on April 8, 1997, when he signed the latest designation of 
beneficiary form, and he was alert and fully oriented.  The 
witness to the veteran's signature, E.H., described the 
veteran as alert and lucid, aware of his surroundings, and 
clear as to who he wished to name as his insurance policy 
beneficiary.  

The medical evidence concerning the veteran's testamentary 
capacity in April 1997 is mixed.  According to Dr. M.S., his 
attending VA physician in March and April 1997, the veteran's 
physical complaints did not impair his mental capacity, and 
he was able to enter into legal contracts.  A private April 
1997 neurological consultation, performed approximately a 
week after he signed the last designation of beneficiary 
form, described some confusion and difficulty giving personal 
history on the part of the veteran; however, he was able to 
answer some questions and follow some commands.  The examiner 
summarized by stating that the veteran's cognitive status 
"may be abnormal" and he may have "an underlying dementing 
process."  His cognitive impairment could also be the result 
of a possible stroke and/or a history of alcohol abuse.  A 
private home care nurse who treated the veteran 
intermittently between February and April 1997 described him 
as of sound mind during the time period she was treating him.  
As part of a cardiac consultation, Dr. N.Y. saw the veteran a 
day after he allegedly signed the beneficiary form, and 
described him as "mentally alert and well-oriented."  While 
he was noted by a March 1997 inpatient treatment note to be 
confused as to the time and place, he was described by the 
attending VA physician as mentally competent the next day. 

The evidence contemporaneous to the signing of the change of 
beneficiary form, including the statements of M.B. and E.H., 
confirm that he was alert and lucid that day.  Their 
testimony is supported by a neutral party, Dr. N.Y., who 
examined the veteran the very next day.  Overall, the 
evidence concerning the veteran's mental state in April 1997 
is insufficient to rebut the presumption that the veteran 
possessed testamentary capacity at that time; while he may 
have experienced some mental confusion resulting from his 
deteriorating health and the resulting medications and 
treatment, the evidence does not demonstrate that he was 
unaware of the consequences of his actions on April 8, 1997.  
See 38 C.F.R. § 3.355 (1999).  

The appellant has also alleged that the signature on the 
April 1997 designation of beneficiary form is not that of the 
veteran, and/or he may have been under undue influence at the 
time.  Handwriting analysis was requested by the IC, but the 
results were inconclusive, due in part to medical evidence 
that the veteran's motor functions were impaired at that 
time, possibly resulting in discrepancies in his signatures 
over time.  While the handwriting analysis was inconclusive, 
the witness listed on the document was contacted, and she 
affirmed that the signature does belong to the veteran, and 
he was not unduly influenced at the time.  The appellant has 
asserted that the witness is a friend of M.B., but in and of 
itself, this fact is insufficient to impeach the witness's 
testimony.  Based on the lack of contradictory evidence, the 
signature on the April 1997 form is accepted as that of the 
veteran, and no evidence of undue influence is found by the 
Board.  

In conclusion, insufficient evidence has been presented to 
demonstrate that the veteran lacked testamentary capacity on 
April 8, 1997, when he signed the final designation of 
beneficiaries for his National Service Life Insurance policy; 
this document is thus accepted as valid by the VA.  As the 
appellant is not listed among the veteran's beneficiaries, 
her claim for any proceeds of that insurance policy must be 
denied.  


ORDER

As the appellant is not among the beneficiaries of the 
veteran's National Service Life Insurance policy, her claim 
must be denied.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

